DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History Summary
Claims 1, 3, 8, 10, 13, 15, and 19 are amended.
Claims 1-20 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claims recite subject matter within a statutory category as a process (claims 1-12), machine (claims 13-18), and manufacture (claims 19-20).  
These steps of tracking surgical instrument trays through the sterilization processing department, comparing the time-based data to expected processing times to identify a discrepancy, identifying metadata, as drafted, under the broadest reasonable interpretation, includes performance of the limitation in the mind but for recitation of generic computer components.  That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind or using a pen and paper.  For example, but for the processor language, tracking, 
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim 2, reciting particular aspects of how to identify a responsible person for the surgical instrument tray may be performed in the mind but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of storing the expected processing times, tracking from a fixed tracking device, and transmitting an alert to a device amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification para. 44, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of tracking surgical instrument trays amounts to mere data gathering, recitation of comparing expected processing times to identify a discrepancy and identifying metadata amounts to selecting a particular data source or type of data to be manipulated, recitation of transmitting an alert amounts to insignificant application, see MPEP 2106.05(g))
claims 2-3, 9, 11-12, 14-18, additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 2-3, 10, 20, additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, claims 9, 14, 16, additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as tracking the group of surgical instrument trays, transmitting an alert, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); storing expected processing times, e.g., electronic Alice Corp., MPEP 2106.05(d)(II)(iii); comparing the time-based data to the expected processing times, identifying metadata, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv))
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-7, 9-12, 14-18, and 20, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 2-3, 9, 11-12, 14-18, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); claims 4-7, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); claims 2, 10, 20, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
	Therefore, whether taken individually or as an ordered combination, claims 1-20 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Response to Arguments
Applicant's arguments filed for claims 1-20 have been fully considered but they are not persuasive.

The Applicant cited elements (fixed tracking device or an RFID tag reader) employ generic components that perform generic functions, which do not integrate the abstract ideas into a practical application. These recited functions are performed by processing components that are disclosed as an RFID technology “known to include small electronic devices that have a small chip and antenna and that can carry a particular amount of data” (Spec. 55).  With RFID technology, the system can track the tray (Spec. 83) and the system includes a processing unit and a system bus that couples various system components including a system memory (Spec.44).  It is well-settled that “mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.” Alice, 573 U.S. at 223 (“Stating an abstract idea while adding the words ‘apply it with a computer’ simply combines those two steps, with the same deficient result. Thus, if a patent’s recitation of a computer amounts to a mere instruction to Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 82 (2012)); see Guidance, 84 Fed. Reg. at 55 & n.30.  The lack of details about these elements also indicates that the above-mentioned elements are generic computer components. See Intellectual Ventures ILLC v. Erie Indem. Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017) (“The claimed mobile interface is so lacking in implementation details that it amounts to merely a generic component (software, hardware, or firmware) that permits the performance of the abstract idea, i.e., to retrieve the user-specific resources.”).
Applicant argues that configuring the fixed tracking device in the sterilization processing department and having it interact with the respective surgical instrument tracking device associated with the tray is not an incidental component of the claim.  Examiner provides a detailed analysis of the additional elements above.  Examiner states that the fixed tracking device interacting with a surgical instrument tracking device is simply using a generic computer to track tags associated with surgical trays.
Applicant states that the present claims introduce a technical solution to a real-world problem; the claimed solution provides an improvement in the field of processing surgical instrument trays.  The alleged improvement that the Applicant touts does not concern an improvement to computer capabilities but instead relates to an alleged improvement in receiving and processing tags associated with surgical instrument trays for which a computer is used as a tool in its ordinary capacity.  Here, the Applicant is not trying to cure a shortcoming in existing computer technology.  The Applicant does not contend that it was necessary to develop innovative computer hardware/software in order to perform the steps recited in independent claims.  For example, the Applicant does not contend that known database, memory systems, and/or processors were incapable of tracking surgical trays.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEETAL R. PAULSON whose telephone number is (571)270-1368.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHEETAL R PAULSON/Primary Examiner, Art Unit 3626